MATTHIAS, J.
1. It is the duty of county boards of education upon transfer of property from one district to another pursuant to the provisions of Section, 4692, General Code, to make an equitable division of the funds and of the indebtedness of the transferred territory.
2. Where, subsequent to the issuance of bonds for the erection of a school building and the levy of a tax to pay same by a rural school district, the county board of education under authority of Section 4692, General Code, transfers a portion of' such district to an adjoining district and makes an equitable division of the funds and of such bonded indebtedness between the district from which and the district to which the territory was transferred, all the property -of each district is subject to the levy of a tax to meet its share of the indebtedness as so apportioned.
3. Section 4692, General Code, is not vio-lative of any provision of either the state or federal constitution.
Case No. 19096, judgment affirmed.
Case No. 19345, writ allowed.